Por cuanto, tenemos dudas acerca de si existe una ley que regule la materia do calendarios en las cortes de distrito cuando se trata de apelaciones procedentes de las cortes municipales, por no haber sido aprobado el proyecto de la Legislatura de. fecha 25 de noviembre de 1917, según el fallo de la Corte de Circuito de Apelaciones de los listados Unidos para el Primer Circuito em el caso de Porto Rico Telephone Co. v. People of Porto Rico, 47 Fed. (2d) 484.
Por cuanto, tenemos dudas, además, respecto a si es aplicable la supuesta ley en que descansa la. parte apelada, toda vez que la corte de 'distrito no llegó a considerar las defensas del demandado y este Tribunal no podría desestimar como frívola una contienda litigiosa que no fué resuelta por la corte inferior.
PoR tanto, se señala el día 20 de. junio de 1932, a las 2 p. m., *1044para oír nuevamente a las partes sobre la moción dcsostimatoria pre-sentada en el caso del epígrafe.